73*1 -IS
                               ELECTRONIC RECORD




COA #      07-14-00126-CR                        OFFENSE:        19.02


           Con Mahn Pham v. The State of
STYLE:     Texas                                 COUNTY:         Potter

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    251st District Court



DATE: 05/14/2015                 Publish: YES    TC CASE #:      62,289-C




                        IN THE COURT OF CRIMINAL APPEALS


         Con Mahn Pham v. The State of
STYLE:   Texas                                        CCA#:              73«t-;y
         APPtlLLANT^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: /v//ff%0^r                                      SIGNED:                           PC:

JUDGE:   nfa. u6o*^^-^-                               PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD